NUMBER 13-16-00696-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI–EDINBURG


SANDY PEREZ HERNANDEZ,                                                         Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                            ORDER TO FILE BRIEF
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

       This cause is before the Court on appellant's fifth unopposed motion for extension

of time to file her brief. Appellant’s brief was originally due to be filed on May 4, 2017,

and this Court has previously granted appellant four extensions for the filing of appellant’s

brief in this cause making appellant’s brief due on March 5, 2018. Appellant has now
filed her fifth motion for extension of time, requesting until July 9, 2018 to file the appellate

brief in this cause.

       The Court, having fully examined and considered appellant's fifth motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's fifth motion for extension of time

to file the brief should be granted in part and denied in part with order. The Court

concludes that an adequate time has lapsed for counsel to draft, review, and file a brief

in this cause.

       Therefore, appellant's fifth motion for extension of time to file the brief is hereby

granted in part and denied in part. The Honorable Joseph A. Connors III, counsel for

appellant, is hereby ORDERED to file the appellate brief with this Court on or before April

16, 2018. If counsel fails to file the brief within the foregoing specified period of time, the

Court will act appropriately to ensure that appellant’s rights are protected. TEX. R. APP.

P. 38.8(b)(4). Specifically, the Court will abate and remand this matter to the trial court

with instructions to appoint new counsel. The Clerk of this Court is ORDERED to serve

a copy of this order on the Honorable Joseph A. Connors III.

                                                                          PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
9th of March, 2018.




                                               2